DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Reference cited but did not apply Maheshwari (US 9,036,227 B2) (e.g., The invention relates to an embedded system and a method to generate a white underbase for printing on a colored background from the given image to be printed automatically without any human intervention or operator's assistance. This invention simplifies the process of printing on colored substrates like garments, packing materials, woods, acrylic sheets, cardboard etc. Along with the simplification of a great amount of productivity increase is achieved in comparison to the existing methods as it eliminates any human intervention).
	Reference cited but did not apply Maheshwari (US 2010/0177327 A1) (e.g., The invention relates to an apparatus to generate a white underbase for printing of a given image on a colored background. More particularly, the present invention relates to an apparatus for generating white underbase to enable automatic printing of a given image on a colored background. The invention further relates to a method for generating white underbase to enable automatic printing of given images on colored substrate.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “step a, step b, and step c” in claim 2 do not define what steps are. The term is indefinite because the step a, step b, and step c do not clearly define the term in claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a1) as being participated by Chandermohan (US 2013/0215440 A1).

splitting the input color (I) into printer primaries (P)n where n is the number of inks in the printing inkset including the virtual background color ink (BK) and black(K) ink, based on color table CT (e.g., In the context of this invention "inkset" is defined as any combination of inks that can be used for printing like but not limited to CMYK, CMYKOG, CMYKOB, CMYKRGB, CMYKLcLm, RGBK etc, where C denotes Cyan, M denotes Magenta, Y denotes Yellow, K denotes Black, O denotes Orange, G denotes Green, B denotes Blue, R denotes Red, Lc denotes Light Cyan, Lm denotes Light Magenta and so on, paragraph 23); 
computing White ink (Bk) using the parametric relationship of white ink (BK) = 100% - BK (background color ink) (e.g., this involves printing the various % of individual inks (which including white ink) graduating between 0 to 100% on the printer using the given inkset. These individual ink bars are read by the spectrophotometer or any other color measuring device and the linearization curves for these individual inks are created. As an example of such linearization chart see FIG. 5, paragraphs 67, 81);  4UJ8025.DOCxPage 3Application No. Not Yet Assigned Paper Dated August 7, 2020 In Reply to USPTO Correspondence of N/A Attorney Docket No. 4544-2004307
computing White ink (K) using the parametric relationship of white ink (K) = 100% - K (black ink amount) (e.g., if 100% of Background ink is to be applied then the white 
computing White underbase ink amount (W) using as inputs the white ink value from steps (b) and steps (c), and the objective function defined by the relationship Final white ink (W) = Fn (white ink (BK), white ink (K)) + constant value (CV) (e.g., to print the regular inks from the inkset being used for printing on the colored background, the white ink amount to be printed as an underbase requires a consideration. Wherever there is no "optimized ink" involved in ink combination 100% patch of white ink is laid down. The instances where there is use of of the "optimized ink" correct percentage of white ink is computed based upon any one of the equation from equation(1), equation (2) or equation (3). The choice of the equation is dependent upon if only "Background ink" is involved or only "Black ink" is involved or both are involved at the point, paragraph 102); and
outputting the white underbase generated, White ink (W) generated in step (d), ink values from (P)n generated in step (a) corresponding to physical ink primaries, and ignoring the virtual background color (e.g., White ink can be printed either as underbase over which colors are printed or can be printed at the same time as color inks or by any other way, paragraphs 142, 161).

Regarding claim 3, Chandermohan discloses wherein a given set of Printer primaries (P)n data including virtual background color ink (BK) data is used to generate white ink value for the (Bk) and (K) separation (e.g., the printer is using the primaries as 

Regarding claim 4, Chandermohan discloses wherein the white ink value from (Bk) and (K) is configured using an objective function fn (white ink (Bk), and White ink (K)), taking as input corresponding computed values of K and BK white ink, and outputting a single combined value for the white underbase (e.g., the ink limit so determined is to be used in the generation of patches to be used for Linearization and target for profiling. The amount of ink used for every patch being generated for printing can be computed in accordance with equation (5), referring to paragraphs 141, 142).  

Regarding claim 5, Chandermohan discloses a device of claim 1 (e.g., as can be seen from FIG. 2, the Input device (1) is used by the controller (2) to produce the Output (3). Whereas, [0050] 1. The controller (2) of the subject invention constitutes a controlling device (2) controlling the whole apparatus involved in calibrating and profiling the colored media, paragraph 49, printing device, figure 3).  

Regarding claim 6, Chandermohan discloses a method of claim 2 capable of being implemented in a device as claimed in claim 1 (e.g., as can be seen from FIG. 2, the Input device (1) is used by the controller (2) to produce the Output (3). Whereas, [0050] 1. The controller (2) of the subject invention constitutes a controlling device (2) controlling the whole apparatus involved in calibrating and profiling the colored media, paragraph 49, printing device, figure 3).  

Regarding claim 7, Chandermohan discloses article printed using device of claim 5 (e.g., shown in FIG. 2, the input device (1) comprises: [0052] a substrate (4) having any color other than white; [0053] White ink (5) to be used in printing, paragraph 49).

Regarding claim 1, Chandermohan discloses an embedded system for online or offline printing on colored background other than black or white, based on automatic generation of white underbase including printing ink separations (e.g., the invention there is provided an embedded system for calibrating and profiling the colored media using an inkset, white ink and an online or offline printing device for printing, paragraph 30), the system comprising: 
an embedded apparatus for receiving input data respecting an image printable on the colored background, the image constituting one of a color and a grayscale containing transparency information, the apparatus processing the input data and outputting white underbase information including printing ink separation (e.g., embedded apparatus capable of generating targets for calibrating and profiling a colored media using an inkset, white ink, and an offline or online printing device, paragraph 30); 
a dual-acting device capable of acting in a first aspect as a plate making or film generating means in respect of offline printing, and in a second aspect acting as a print controller in respect of online printing (e.g., the printing involving generation of white ink data and a corresponding separation for printing inkset for the target to be printed on the colored media, a dual-acting device capable of acting in a first aspect as a plate 
a printing device selected from a group consisting of offset printing device, screen printing device and Hybrid printing device when offline printing being adapted, and/or, selected from a group comprising inkjet printer, laser printer and toner-based printer when online printing being resorted (e.g., a printing device selected from a group comprising of devices like offset printing device and screen printing device when offline printing being adapted, and/or, selected from a group comprising of devices like inkjet printer and laser printer when online printing being resorted to, the embedded apparatus further being enabled to read the color values of the printed target and generate corresponding calibration data and/or color profile using the read values of the target, paragraph 30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672